Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Receipt is acknowledged of the request for continued examination filed 11/29/2021.

					Maintained Rejections
Claim Rejections - 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as obvious over Xavier et al (“Xavier”, US 20160095804 A1; Pub. Date: April 7, 2016) and Dierker et al (“Dierker”, US 20090182046 A1; Pub. Date: July 16, 2009). 
Applicant claims a rinse-off composition comprising:
(a) an anionic surfactant system comprising:
     i) a first anionic surfactant chosen from isethionate surfactants, and
     ii) optionally, a second anionic surfactant;
(b) coco-caprylate/caprate; (c) at least one cationic compound; (d) at least one additional surfactant chosen from non-ionic and amphoteric surfactants; and (e) water.  
In addition, claim1 uses the open-ended transitional phrase “comprising”. Thus, it allows for the presence of additional unrecited components.
It should be noted that prior art does not teach the optional second anionic surfactant read claim 1 because it is not required.
Xavier is directed to an aqueous cleansing composition, which comprising (a) at least one anionic surfactant that is not an alkyl sulfate or alkyl ether sulfate, (b) at least one amphoteric surfactant, (c) at least one thickener selected from a hydrophobically-modified acrylic acid based copolymer having a molecular weight from about 80,000 to about 2,500,000 grams per mole, (d) at least one cationic conditioning agent (interpreted as cationic surfactant), and (e) optionally at least one nonionic surfactant skin dressings for application to a part of a human or animal body for treatment of skin (abstract, read on the limitations of component (a), (c), (d), and (e) in the instant  includes acyl amino acids, acyl isethionates, etc. ([0063-4], [0070-1] and formula (XA), read on the limitation of anionic surfactant in the instant claim 2).  Xavier indicates that particular isethionates include, for example, sodium cocoyl isethionate, sodium lauroyl methyl isethionate, and mixtures thereof ([0072], read on the species of anionic surfactant in the instant claim 3). Xavier further teaches that the at least one anionic surfactant is present in a total amount ranging from about 3% to about 14% by weight, based on the total weight of the composition,(b) from about 0.5% to about 8%, by weight, of at least one amphoteric surfactant; (c) from about 0.01% to about 2.0%, by weight, of a thickener, (d) from about 0.01% to about 2%, by weight, of at least one cationic conditioning agent ([0010]- [0015], encompassing the weight percent of anionic, amphoteric, and  cationic surfactant in the instant claims 4-5 and 10); the cationic surfactant selected from cationic amines and cationic silicones of formulas (III)- (IV), formulas (V)-(VI)  in an amount of from about 0.01% to about 2% ([0159], [0169], [0172], [0180], and [0199],  read on the limitations of the instant claims 7-10); and the amphoteric surfactant selected from betaines, sultaines, amphoacetates, amphoproprionates, and mixtures thereof in an amount of from about 0.5% to about 8% ([0082] and [0097], read on the limitations of the instant claims 14-15).  Additionally, Xavier teaches that the compositions of the invention optionally may include at least one non-ionic surfactant selected from: alkyl polyglucosides in an amount of from about 0.5% to about 1.5% ([0200] and [0217], read on the limitations of the instant claims 11-13).  Xavier states that test products are evaluated by expert hair stylists on measures of conditioning parameters including foam generation, wet smoothness, smooth hair ([0248]).  

Dierker is directed to cosmetic compositions (title) including hair conditioner and skin-care emulsions ([0005] and [0369]).  Dierker teaches that the compositions comprising 5% coco-caprylate/caprate (examples 25 and 26 on page 29) demonstrate satisfying softness and smoothness (Table 5, read on the limitation of component (b) in the instant claims 1, 6, and 17-19).  
"It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (MPEP 2144.06(I).  In this case, Xavier teaches cosmetic compositions including hair conditioners comprising all the essential components as instantly claimed except coco-caprylate/caprate.  However, Dierker teaches that cosmetic compositions comprising coco-caprylate/caprate provide the smoothness and softness just needed by Xavier.  Thus, the idea of combining the teachings of Xavier and Dierker flows logically from their having been individually taught in the prior art being used for the very same purpose.  
Regarding the specific percentage of each ingredient in the instant claims 4-6, 10, 13, and 16-19, the principal of law is “[Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456 (CCPA 1955). This rule is limited to cases in which the optimized variable is a “result-effective variable.” In re Antonie, 559 F.2d 618, 620 (CCPA 1977).  In this case, Xavier teaches various amount of each ingredient.  It would have been obvious to find the optimum ranges by routine experimentation, absent evidence to the contrary.     

Nonstatutory Double Patenting Rejections
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the 
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of prior U.S. Patent application No. 14/503,470 (US’470) (now allowed) in view of Dierker et al.  As set forth in the 103 rejection above, US’470 teaches cosmetic compositions, including hair conditioners, comprising all the essential components as instantly claimed except coco-caprylate/caprate, while Dierker teaches that cosmetic compositions comprising coco-caprylate/caprate provide the smoothness and softness.  Thus,  the idea of combining the teachings of US’470 and Dierker flows logically from their having been individually taught in the prior art being used for the very same purpose.  
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of prior U.S. Patent application No. 16/5124,693 (US’693) in view of Dierker. US’693 embraces cleaning compositions comprising: (a)    about 1 to about 25 wt.% of one or more non-sulfate anionic surfactants comprising:
(i)    one or more acyl isethionates, salts thereof, or a mixture thereof; and
(ii)    one or more acyl amino acids, salts thereof, or a mixture thereof;
(b) about 1 to about 15 wt.% of one or more alkyl amphopropionates. salts thereof or a mixture thereof amphoteric surfactants: (c) about 1 to about 15 wt.% of one or more nonionic surfactants; (d) about 0.01 to about 10 wt.% of one or more hydrophobically modified poly(meth)acrylates; (e)    about 0.1 to about 10 wt.% of one or more silicones; and In re Aller, 220 F.2d 454, 456 (CCPA 1955) and In re Antonie.  Other not claimed ingredients are taught in the specification.   
 This is a provisional nonstatutory double patenting rejection.

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-4, 6-25 of prior U.S. Patent application No. 15/993,759 (US’759) in view of Dierker. US’759 embraces a concentrated rinse-off cleaning compositions comprising: (a) about 25 to about 65 wt.% of a surfactant system comprising:
(i)    about 10 to about 50 wt.% of one or more non-sulfate anionic surfactants, salts thereof, or a mixture thereof, wherein the one or more non-sulfate anionic surfactants comprises an acyl isethionate, salts thereof, and-or a mixture thereof; (ii) 5 to about 25 wt.% of one or more alkyl polyglucosides; (iii)  about 2 to about 25 wt.% of one or more amphoteric surfactants; and (b) about 0.1 to about 10 wt.% of one or more conditioning agents; and (c) about 35 to about 75 wt.% of water; wherein all weight percentages are based on the total weight of the cleansing composition.  The difference between the instantly claimed subject matter and that of US’759 is coco-caprylate/caprate and the concentrate of each ingredient.  The formal deficiency is cured by Dierker and the latter is obvious based on the principal of law: In re Aller, 220 F.2d 454, 456 (CCPA 1955) and In re Antonie.  Other not claimed ingredients are taught in the specification.   


Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 11-16, and 18-24 of prior U.S. Patent application No. 15/993,825 (US’825) in view of Dierker. US’759 embraces a concentrated rinse-off cleaning compositions comprising: (a) about 25 to about 65 wt.% of a surfactant system comprising:
(i)    about 15 to about 50 wt.% of one or more anionic surfactants selected from: (i-a) alkyl sulfates, alkyl ether sulfates, salts thereof, or a mixture thereof; and (i-b) optionally, one or more non-sulfate anionic surfactants; (ii)  about 2 to about 20 wt.% of one or more alkyl polyglucosides; (iii)  about 2 to about 20 wt.% of one or more amphoteric surfactants; and (b) about 0.1 to about 10 wt.% of one or more polyquatemiums; and (c) about 35 to about 75 wt.% of water.  The difference between the instantly claimed subject matter and that of US’825 is coco-caprylate/caprate and the concentrate of each ingredient.  The formal deficiency is cured by Dierker and the latter is obvious based on the principal of law: In re Aller, 220 F.2d 454, 456 (CCPA 1955) and In re Antonie.  Other not claimed ingredients e.g. polyquatemium compounds ([0025])  taught in the specification.   
 This is a provisional nonstatutory double patenting rejection.


Response to Arguments
Applicant's arguments filed 11/29/2021 have been fully considered but they are not persuasive.



With regard to the rejection under 35 USC 103 over Xavier and Dierker, applicant argues that prima facie obviousness has not been established. Specifically, applicants argue that although Dierker does disclose the use of coco-caprylate/caprate, it sets out a concentration of 5%, not 0.05% to about 3%. Applicant argues a criticality in the concentration which has not been established by any showing of unexpected results. As such, given that both Xavier and Dierker are directed to cosmetic compositions, it would have been obvious to include coco-caprylate/caprate in the cosmetic of Xavier given the teaching of Dierker.

While it is agreed that Dierker only recites two examples which contain 5% of coco-caprylate/caprate, this is sufficient to suggest the inclusion of 5% coco-caprylate/caprate. Further, while it is agreed that there is a difference in concentration disclosed by Dierker, and it does not set out 0.05% 
If the concentration recited in the instant claims is so critical that it produces unexpected and unusual results that are not produced by including 5% , applicant has not to this point shown these unexpected results. And so while applicant argues that In re Antonie does not apply because optimization has not been shown, it is applicant’s responsibility to show that the 3% difference in concentration taught by Dierker would produce unexpected results over 5%.
For these reasons, the reection under 35 USC 103 is maintained.

Conclusion
This is a continuation of applicant's earlier Application No. 1/805,770.  All claims are drawn to the same invention claimed in the earlier application and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

No claims are allowed.

					Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS A AZPURU whose telephone number is (571)272-0588. The examiner can normally be reached 9 am- 3 pm, 4 pm-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CARLOS A AZPURU/Primary Examiner, Art Unit 1617                                                                                                                                                                                                        
caz